Citation Nr: 1606978	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964 and April 1964 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a Travel Board hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the claims file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDING OF FACT

During the appeal period, the Veteran's service connected dysthymia has not been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

During the appeal period, the criteria for an evaluation in excess of 50 percent for dysthymia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's dysthymia has been evaluated at 50 percent disabling from September 13, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433.  It was increased from 30 percent.  See March 2013 rating decision.  The Veteran asserts his disability is more severe than contemplated by the assigned evaluation of 50 percent.  The increase was assigned the date of the reopened claim for an increase.

Under the 9433 diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130. 

The DSM-IV (which was in effect during most of the appeal period) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.
Analysis

Turning to the evidence, treatment records demonstrate the Veteran's dysthymia was manifested throughout the appeal period by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Thus, an evaluation in excess of 50 percent is not warranted. 

In 2011 and the early portion of 2012, the Veteran's mood was described as depressed, particularly during the holiday months.  Throughout this period he was alert and oriented, neatly dressed, and he repeatedly denied suicidal or homicidal ideations.  His sleep and appetite was "ok" and while he had a history of panic attacks, it was controlled with medication.  He mostly stayed at home and watched TV and read books.  See September 2011, October 2011, February 2012, and March 2012 psychiatry attending notes.

Throughout 2012, the Veteran showed improvement in his mood and demonstrated increased social interaction.  He complained of having no motivation to be with people, though he sometimes went to the local park.  He visited his sister on the weekends and spent time at the local senior center.  See March 2012, April 2012, May 2012, and June 2012 psychiatry attending notes.  By July and August, his mood continued to improve and he spent more time at the park.  He also planned fishing trips with his friends, though he did get depressed on some days.  The Veteran denied suicidal and homicidal ideations throughout this period.  See June 2012, July 2012, and September 2012 psychiatry attending notes.

Throughout 2013, the Veteran's dysthymia was manifested by occasional periods of depression.  A January 2013 psychiatry attending note indicated he felt lonely during the holidays.  He attended counseling once a week.  By May, his mood was better and his outlook was more positive; he was attending church.  In July he denied any sleep or appetite problems.  See May 2013 and July 2013 psychiatry attending notes.  Beginning in the summer of 2013, the Veteran began feeling more depressed with his living situation.  He experienced stress as a result of difficulties from breaking his lease and moving in with his sister; his stress was directed toward the building management.  See November 2013 psychiatry attending note.  Throughout this period, he was alert and oriented, well dressed, his mood was within normal limits, and he continuously denied suicidal or homicidal ideations.  See August 2013, October 2013, and November 2013 psychiatry attending notes. 

In 2014, the Veteran attended weekly addiction group counseling sessions.  During this time, the he was oriented and fully coherent, and he actively participated in the open-ended verbal sessions.  See, e.g., February and April 2013 addiction psychiatry group counseling notes.   

By 2015, the Veteran showed improvement.  In March, he was "feeling ok" and had a decrease in depression, which he attributed to continued socialization at the senior center.  He was neatly dressed and cooperative, he was alert and oriented, and his thought processes were logical and goal directed.  He displayed fair impulse control.  He denied suicidal and homicidal ideations.  See March 2015 mental health note.  The next month, he was feeling increasingly better and less depressed.  He was socializing more often and playing cards with friends at the senior center.  See April 2015 mental health note. 

During the summer of 2015, the Veteran had a depressed mood, and he complained of ongoing health problems including back pain.  When the weather was nice, he spent time outdoors at the park in lieu of the senior center.  His insight and judgment continued to be good, he was alert and oriented, and he denied suicidal and homicidal ideations.  See June 2015 and July 2015 mental health notes.  

Soon after, the Veteran experienced a relapse of heroin use after fourteen years of sobriety.  See September 2015 psychiatry attending note.  He experienced regret, shame and frustration at his drug use, and he expressed an interest in entering rehabilitation.  In October 2015, he was admitted for detoxification and rehabilitation, at which point he suffered from anxiety, psychic pain, and insomnia.  He did not have panic symptoms, feelings of hopelessness, or hallucinations, or suicidal ideations.   See October 2015 mental health admission evaluation.  The Veteran attributed his relapse to negative influence from his peers, and also as a means to cope with health problems.  See October 2015 psychiatry attending note.  

After rehabilitation, the Veteran showed improvement; he was alert and oriented with clear speech, his affect was hopeful and judgment fair, and he had no suicidal or homicidal ideations.  He had no symptoms of withdrawal and was sleeping throughout the night.  See October 2015 mental health note.  In November, he was depressed in part due to spending Thanksgiving by himself.  See November 2015 psychiatry attending note.  He indicated he does not do well this time of the year.  He did not have psychic anxiety, panic symptoms, suicidal or homicidal ideation, or feelings of hopelessness or demoralization.  However, he complained of withdrawal-like symptoms (pain when not using drugs) and insomnia.  Id.  
 
The treatment records discussed above fail to show the Veteran's dysthymia manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

Instead, the records specifically show the Veteran denied suicidal and homicidal ideations throughout the appeal period.  His judgment and thinking was described as good and goal oriented, and he did not suffer from obsessional rituals or intermittent or illogical speech.  He did not display near-continuous panic or depression, and his personal appearance and hygiene was repeatedly described within normal limits.  While the Veteran occasionally experiences periods of isolation and loneliness, his dysthymia does not manifest in inability to establish and maintain effective relationships, as evidenced by the fact that he visits the park, plays cards at the senior center, and to a lesser extent, attends church and plans fishing trips with friends.  See, e.g., June 2012, July 2012, May 2013, April 2015, and July 2015 psychiatry attending notes.  

The Veteran was given two VA psychiatric examinations during the appeal period.  In April 2012, a VA examiner opined the Veteran has occupational and social impairment with reduced reliability and productivity.  During the examination, the Veteran described a good relationship with his sister and ex-wife.  He suffered from a depressed mood, mild memory loss, and disturbances in motivation.  He mostly isolated himself and reportedly had suicidal ideations.  The examiner indicated the Veteran had "difficulty" in establishing and maintaining effective work and social relationships, and he was capable of managing his financial affairs.  A GAF score of 55 was assigned, representing moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  

The Veteran was examined again in December 2015, where once again it was determined he suffers from occupational and social impairment with reduced reliability and productivity.  The examiner notes the Veteran moved in with his sister since the time of the last VA examination and prefers to isolate himself to not burden anybody else.  He reportedly suffers from a depressed mood, anxiety, chronic sleep impairment, mild memory loss, suicidal ideations, and disturbances of motivation and mood.  Nonetheless, he continues to go to the senior center once a week to play cards, and he maintains friendship with two to three people, whom he sees occasionally.  He also maintains contact with his ex-wife.  

The results of both the April 2012 and December 2015 VA examinations demonstrate the Veteran is capable of establishing and maintaining effective social relationships.  The examinations reveal he has symptoms such as depressed mood, anxiety, and chronic sleep impairment, but he nonetheless socializes with friends, and he continues visits the senior center once a week to play cards.  The examinations do not reveal any obsessional rituals, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation.  

The Board has considered lay statements offered by both the Veteran and his sister.  In an April 2012 written statement, the Veteran's sister indicated he has low self-esteem and has difficulty concentrating.  She states he "spaces out" and wanders around and mutters to himself, and his energy level is very low.  At his August 2014 hearing, the Veteran testified he no longer plays cards every Friday night and he stays at home and rarely goes out.  See Hearing Transcript P. 13, 15.  He also testified he has suicidal and homicidal ideations and no longer has a good relationship with his daughters.  Id. at 7.  He does, however, maintain a good relationship with his ex-wife.  Id. at 6.  The Veteran testified he has panic or anxiety attacks 8 to 12 times a month, or in other words, several times a week.  Id.  

In reviewing the lay statements of record, the Board notes that in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran and his family alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  In this respect, the Board gives greater weight to the medical evidence, particularly in light of the multiple private treatment reports indicating the Veteran is able to function generally well and maintain some interpersonal relationships.  For example, the April 2015 and July 2015 psychiatry attending notes, and the recent December 2015 VA examination reveals the Veteran continues to visit the park and the senior center to play cards. 

The Board recognizes both the April 2012 and December 2015 examinations, and the Veteran's hearing testimony, all reveal he reportedly suffers from suicidal ideations.  The Board has also considered the Veteran's claim that he has regular panic and anxiety attacks.  The Veteran is certainly competent to report these feelings, but the Board does not find his statements regarding suicidal or homicidal ideations, or panic or anxiety attacks, credible.  The Veteran's statements in connection with obtaining benefits, including statements given to examiners pursuant to a disability claim, are compared with those provided to medical professionals during the course of psychiatric treatment.  As noted above, all of the treatment records specifically note the Veteran denied suicidal and homicidal ideations throughout the appeal period.  None of the treatment records reveal ongoing regular panic or anxiety attacks, and recent treatment records specifically deny such symptoms.  See October mental health admission evaluation; November 2015 psychiatry attending note.

The Board finds that a person's statements to a medical professional during the course of treatment is highly probative evidence on the matter of the presence of symptomatology, as it would be expected that a person would provide accurate information in this context.  The Board affords more probative value to the medical evidence showing the Veteran's described symptomatology than to the Veteran's lay statements at his hearing and the history he provided to VA medical examiners.  

The Board does not doubt the Veteran suffers from occasional depressed mood, isolation, sleep impairment, anxiety, and difficulty establishing and maintaining effective work and social relationships.  To the extent that his symptoms are supported by the medical evidence, the severity of the Veteran's dysthymia is specifically contemplated by an evaluation of 50 percent, and no higher, and an evaluation in excess of 50 percent for dysthymia is not warranted.  

In reaching its decision, the Board has considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, and the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The discussion above reflects that the symptoms of the Veteran's dysthymia are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including depression, anxiety, isolation, and difficulty establishing and maintaining effective relationships have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board recognizes entitlement to a total disability evaluation is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  The evidence demonstrates the Veteran is not working for reasons other than his service-connected dysthymia.  For example, in a May 2005 VA examination, he indicated that he was terminated from his last job in 1996 for drug use, and that he was not currently seeking work due to a recent prostate cancer diagnosis.  Neither the Veteran nor any medical professional has specifically alleged that the symptoms of his dysthymia specifically prevent him from obtaining gainful employment.  Thus, referral or remand for consideration of a total disability evaluation based on individual unemployability is not warranted in this case.

Finally, the Board recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation in excess of 50 percent for dysthymia is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


